DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed January 5th, 2022 has been entered. Claims 14 and 16-27 are pending. Claims 14, 16-17 and 22 have been amended by the Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al, JP 2011054504 [Masahiro] in view of Takakazu et al, JP2005339865 [Takakazu].
Regarding claim 14, Masahiro discloses (figs. 1-4 and 9) a vacuum interrupter (2), comprising:
at least one insulating body (11);
a fixed-contact flange (12a);
a fixed contact (15a) disposed in a stationary manner in said fixed-contact flange (12a);
a moving-contact bearing (9);

a moving-contact flange (12b);
a bellows (17) having a first bellows end and a second bellows end, said bellows (17) movably fastening said moving contact (15b) to said moving-contact flange (12b) by fastening said first bellows end to said moving-contact flange (12b) and fastening said second bellows end to said moving contact (15b);
a sleeve (7) providing an increased pressure resistance of the vacuum interrupter (2) against ambient pressures over 1 bar (0.2Mpa) said sleeve (7) being fixed on said moving contact (15b) against movements between said sleeve (7) and said moving contact (15b) along said longitudinal axis of said moving contact (15b) and said sleeve (7) passing through said moving-contact bearing (9), said sleeve (7) extending out from said first bellows end through said moving-contact bearing (9); and
a fastening device (8) fixes said sleeve (7) on said moving contact (15b) and prevents relative movement along said longitudinal axis of said moving contact (15b) between said moving contact (15b) and said sleeve (7) during movement of said moving contact (15b).
Masahiro fails to explicitly disclose a bellows cap and said moving-contact rod and said bellows cap defining a press-in region there between, and said sleeve being pressed into said press-in region.
Takakazu discloses (figs.1-5) a vacuum switch comprising a bellows cap (10) and a moving-contact rod (5) and said bellows cap (10) defining a press-in region (labeled in fig.1, below) there between, and a sleeve (12) being pressed into said press-in region (labeled in fig.1, below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moving contact assembly of Masahiro with the moving contact assembly of Takakazu, thereby providing a guide complementary shape to the moving contact rod, requiring no special mounting member, thus reducing the number of parts and saving on cost.

    PNG
    media_image1.png
    331
    256
    media_image1.png
    Greyscale

Regarding claim 16, Masahiro further discloses where said moving-contact rod (16b) is at least one moving-contact rod (16b) said moving contact (15b) has at least one moving-contact contact disk (15b), and said second bellows end is directly connected to said at least one moving-contact rod (16b).
Regarding claim 17, Masahiro and Takakazu further disclose where said moving contact (15b) has a moving-contact disk (15b) and said bellows cap (Takakazu, 10) connects said second bellows end to said moving-contact rod (16b).
Regarding claim 18, Takakazu further discloses where said moving contact (5) has a thickened portion (labeled in fig.1, above) not present at said sleeve (12); and said sleeve (12) is fixed in position on said moving contact (5) in at least one of a region of a second bellows end or a region of said bellows cap (10) by a press fit.
Regarding claim 19, Takakazu further discloses a press fit of said sleeve (12) provided between said second bellows end and the moving contact (5).
Regarding claim 25, Takakazu further discloses where at least one of said second bellows end or said bellows cap (10) has a bellows shield (10).

Regarding claim 27, Masahiro discloses where said sleeve (7) is disposed directly on said moving contact (15b) over an entire surface of sleeve (7).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro and Takakazu and further in view of Takayuki, JP 2004-241373.
Regarding claim 20, Masahiro and Takakazu fail to explicitly disclose wherein said moving-contact bearing has at least one first guide element, said sleeve has at least one second guide element, and said first guide element and said second guide element engage in each other to prevent said sleeve from rotating in said moving-contact bearing.
Takayuki discloses (figs. 1-10) a vacuum interrupter where a moving-contact bearing (6) has at least one first guide element (6e), a sleeve (6a) has at least one second guide element (6c), and said first guide element (6e) and said second guide element (6c) engage in each other to prevent said sleeve (6a) from rotating in said moving-contact bearing (6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the guide assembly of Masahiro with teaching of the guide assembly of Takayuki, thereby providing a guide assembly easily fitted and fixed to the end plate by fitting and turning, thus easily replacement of parts of the guide assembly as needed.
Regarding claim 21, Takayuki further discloses where said first guide element (6e) and said second guide element (6c) engaging in each other mutually limit their movement to prevent said sleeve (6a) from sliding out of said moving-contact bearing (6).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiro, Takakazu and Takayuki and further in view of Katsumi JPS5828119.

Katsumi discloses (figs. 1-4) a vacuum interrupter (2) where a moving-contact rod (6b) has at least one-third guide element (6c), and a sleeve (8) has at least one-fourth guide element (8d) acting in combination to prevent rotation of said sleeve (8) on said moving- contact rod (6b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the guide assembly of Masahiro with teaching of the guide assembly of Kataumi, thereby further providing no twisting force to the bellows, preventing deformation or damage to the bellows, thus ensuring highly reliable performance and long service life of the vacuum interrupter.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro and Takakazu and further  in view of Duffour et al, US 5543598 [Duffour].
Regarding claims 23 and 24, Masahiro and Takakazu fail to explicitly  disclose wherein said sleeve is composed of a material having a coefficient of friction being low enough to enable smooth sliding and stopping, claim 23; and said sleeve is composed of polytetrafluoroethylene or of a modification of polytetrafluoroethylene, claim 24.
Duffour discloses (figs.1-6) a vacuum interrupter (1) where a sleeve (12/24) is composed of a material having a coefficient of friction being low enough to enable smooth sliding and stopping, and said sleeve (12/24) is composed of polytetrafluoroethylene or of a modification of polytetrafluoroethylene [col. 4, lines 46-50].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the sleeve of Masahiro with the teaching of the sleeve material 
Response to Arguments
Applicant's arguments filed January 5th, 2022 have been fully considered. All relevant arguments have been addressed in the new rejections, above.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833